                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE J PETITTA,                                    Case No. 19-cv-03686-HSG
                                   8                    Petitioner,                             ORDER OF DISMISSAL
                                   9              v.

                                  10     P COVELLA,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Richard J. Donovan Correctional Facility, has

                                  14   filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a

                                  15   sentence from Santa Clara County Superior Court. The Court dismissed the initial petition with

                                  16   leave to amend. Dkt. No. 4. His amended petition (Dkt. No. 7) is now before the Court.

                                  17                                             BACKGROUND

                                  18          According to the amended petition, in or around July 25, 2013, Petitioner pled guilty to

                                  19   second degree robbery. Dkt. No. 7 at 1–2. Petitioner was sentenced to a term of thirteen years in

                                  20   state prison, at eighty-five percent. Dkt. No. 7 at 1.

                                  21                                       STANDARD OF REVIEW

                                  22          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  23   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  24   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  25   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  26   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  27   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                  28   U.S.C. § 2243.
                                   1                                              DISCUSSION

                                   2          In his original petition, Petitioner sought federal habeas relief on the grounds that (1) he

                                   3   was improperly denied 655 presentence conduct days under section 2933.1 of the California Penal

                                   4   Code; (2) he was improperly denied 80% post-sentence conduct credit; and (3) Section 667.5(c)(9)

                                   5   of the California Penal Code is void for vagueness. Dkt. No. 1. The Court dismissed Claim No. 1

                                   6   because it alleged a violation of state law, and the federal habeas writ is unavailable for violations

                                   7   of state law. The Court dismissed Claim No. 3 because Section 667.5(c)(9) is not

                                   8   unconstitutionally vague. The Court dismissed Claim No. 2 with leave to amend to explain how

                                   9   the state court’s denial of post-sentence conduct credit violated the federal constitution or federal

                                  10   laws. Dkt. No. 4 at 2-4.

                                  11          In the amended petition, petitioner again alleges that he is entitled to federal habeas relief

                                  12   because he was denied 80% post-sentence conduct credit. Dkt. No. 7 at 8. Petitioner argues that
Northern District of California
 United States District Court




                                  13   this denial violated his due process rights because (1) the state court applied Section 2933.1 of the

                                  14   California Penal Code which the United States Supreme Court has found to be ambiguous as it

                                  15   applies to equality in sentencing, citing to In re Reeves, 35 Cal. 4th 765 (Cal. 2005); and (2) the

                                  16   state court failed to compare his second degree robbery to other enumerated crimes of violence,

                                  17   thereby denying petitioner his due process right to a proportionate sentence and violating the

                                  18   “equal sentencing clause” of the Fourteenth Amendment, citing to In re Lynch, 8 Cal.3d 410, 427

                                  19   (Cal. 1972), In re Thomas, 90 Cal. Rptr. 2d 642 (Cal. Ct. App. 1999); In re Philpot, 122 Cal. App.

                                  20   4th 893 (Cal. Ct. App. 2004).

                                  21          Petitioner fails to state a cognizable claim for federal habeas relief. Petitioner’s claim is a

                                  22   claim of state law sentencing error. Petitioner has only cited to state caselaw. The cases cited

                                  23   only discuss how California courts should apply state sentencing law and make no reference to

                                  24   either federal law or the federal Constitution. In addition, Petitioner’s references to federal law

                                  25   and the federal Constitution are inaccurate. Reeves does not discuss federal caselaw; the

                                  26   Fourteenth Amendment does not have an “equal sentencing clause;” and Lynch, Thomas, and

                                  27   Philpot do not reference the Fourteenth Amendment.

                                  28          As explained in the Court’s prior order of dismissal, federal habeas relief is unavailable for
                                                                                         2
                                   1   violations of state law or for alleged error in the interpretation or application of state law.

                                   2   Swarthout, 562 U.S. at 219. In addition, an allegation that a state court has incorrectly applied

                                   3   state sentencing law fails to state a cognizable federal habeas claim. Federal courts must defer to

                                   4   the state courts’ interpretation of state sentencing laws. See Bueno v. Hallahan, 988 F.2d 86, 88

                                   5   (9th Cir. 1993). “Absent a showing of fundamental unfairness, a state court’s misapplication of its

                                   6   own sentencing laws does not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469

                                   7   (9th Cir. 1994); see, e.g., Miller v. Vasquez, 868 F.2d 1116, 1118–19 (9th Cir. 1989) (whether

                                   8   assault with deadly weapon qualifies as “serious felony” under California’s sentence enhancement

                                   9   provisions, Cal. Penal Code §§ 667(a) and 1192.7(c)(23), is question of state sentencing law and

                                  10   does not state federal constitutional claim).

                                  11          The amended petition appears to also allege an Eighth Amendment proportionality claim,

                                  12   namely that when the sentencing court granted petitioner 80% post-sentence conduct credit instead
Northern District of California
 United States District Court




                                  13   of 85%, the sentencing court rendered petitioner’s sentence disproportionate to his crime. This

                                  14   claim does not appear to have been exhausted and also fails on the merits. While the Eighth

                                  15   Amendment contains a “narrow” proportionality principle, this principle “‘does not require strict

                                  16   proportionality between crime and sentence’ but rather ‘forbids only extreme sentences that are

                                  17   grossly disproportionate to the crime.’” Graham v. Florida, 560 U.S. 48, 59-60 (2010).

                                  18   “[O]utside the context of capital punishment, successful challenges to the proportionality of

                                  19   particular sentences will be exceedingly rare.” Solem v. Helm, 463 U.S. 277, 289-90 (1983); see

                                  20   also Crosby v. Schwartz, 678 F.3d 784, 795 (9th Cir. 2012) (“Circumstances satisfying the gross

                                  21   disproportionality principle are rare and extreme, and constitutional violations on that ground are

                                  22   ‘only for the extraordinary case.’”) (citing Lockyer v. Andrade, 538 U.S. 63, 77 (2003)). Not

                                  23   surprisingly, the threshold for an “inference of gross disproportionality” is quite high. See, e.g.,

                                  24   Ewing v. Calif., 538 U.S. 11, 29-31 (2003) (sentence of twenty-five years to life for conviction of

                                  25   grand theft with prior convictions was not grossly disproportionate); Harmelin v. Michigan, 501

                                  26   U.S. 957, 1005 (1991) (mandatory sentence of life without possibility of parole for first offense of

                                  27   possession of 672 grams of cocaine did not raise inference of gross disproportionality).

                                  28   Substantial deference is granted to legislatures’ determination of the types and limits of
                                                                                           3
                                   1   punishments for crimes. See United States v. Gomez, 472 F.3d 671, 673-74 (9th Cir. 2006)

                                   2   (finding that Congress’s decision to grant a reprieve from statutory minimums only to certain

                                   3   categories of criminal defendants does not violate the Eighth Amendment). The state court’s

                                   4   determination, pursuant to its interpretation of state sentencing law, that petitioner was entitled to

                                   5   only 80% post-sentence conduct instead of 85% post-sentence conduct credit, does not lead to an

                                   6   inference of gross disproportionality.

                                   7           The Court DISMISSES the amended petition for failure to state a cognizable claim for

                                   8   federal habeas relief. This dismissal is with prejudice because no tenable claim for relief can be

                                   9   pleaded were leave to amend granted. Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (habeas

                                  10   petition should not be dismissed without leave to amend unless it appears that no tenable claim for

                                  11   relief can be pleaded were such leave granted).

                                  12                                   CERTIFICATE OF APPEALABILITY
Northern District of California
 United States District Court




                                  13           The federal rules governing habeas cases brought by state prisoners require a district court

                                  14   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  15   appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of

                                  16   appealability “only if the applicant has made a substantial showing of the denial of a constitutional

                                  17   right,” 28 U.S.C. § 2253(c)(2), and the certificate must indicate which issues satisfy this standard.

                                  18   Id. § 2253(c)(3). “Where a district court has rejected the constitutional claims on the merits, the

                                  19   showing required to satisfy § 2253(c) is straightforward: [t]he petitioner must demonstrate that

                                  20   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

                                  21   or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made such a

                                  22   showing, and, accordingly, a certificate of appealability will be denied.

                                  23                                              CONCLUSION

                                  24           For the reasons stated above, the Court DISMISSES the amended petition for a writ of

                                  25   habeas corpus for failure to state a cognizable claim for federal habeas relief and DENIES a

                                  26   certificate of appealability.

                                  27   //

                                  28   //
                                                                                          4
                                   1         The Clerk shall enter judgment in favor of respondent and close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 9/16/2019

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
